PER CURIAM.
It is neither alleged nor proven that notice of the nonpayment of the check was given to defendant. It is alleged and denied, but not proven, that the check was presented to the bank, and payment refused. There is no proof that payment of the *554check was stopped, -or, if it was, that it was stopped by defendant. And, finally, the justice refused to permit defendant to prove lack of consideration. The case was not sharply tried on behalf of defendant, and full advantage by way of exception was not taken of the errors. But, notwithstanding this, we consider that justice will be best served if the judgment be reversed, and a new trial granted, with costs to abide the event; and it is so ordered.